Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (this “Agreement”) dated August 22, 2020, is
entered into by and among (i) Yield10 Bioscience, Inc., a Delaware corporation
(the “Company”), and (ii) each person listed on Schedule I hereto (each, an
“Investor” and collectively, the “Investors”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement, the
Company desires to issue and sell to each Investor, and each Investor, severally
and not jointly, desires to purchase from the Company, an aggregate of 396,450
shares (“Shares”) of the Company’s common stock, par value $0.01 (the “Common
Stock”), in a private placement pursuant to Section 4(a)(2) of the Securities
Act of 1933, as amended (the “Securities Act”).

 

NOW THEREFORE, in consideration of the mutual covenants made herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

 

1.         Purchase and Sale of Securities. Subject to the terms and conditions
hereof, each Investor agrees, severally and not jointly, to purchase from the
Company, and the Company agrees to sell to the Investors at the Closing, the
number of Shares set forth opposite each such Investor’s name on Schedule I
hereto for the aggregate purchase price set forth in Schedule I hereto.

 

2.         Issuance of Securities. Notwithstanding anything in this Agreement to
the contrary, the Company shall have no obligation to sell any of the Shares to
any person who is a resident of a jurisdiction in which the sale of Shares to
such person would constitute a violation of the securities, “blue sky” or other
similar laws of such jurisdiction (collectively referred to as the “State
Securities Laws”).

 

3.         The Closing. The closing of the purchase and sale of the Common Stock
(the “Closing”) shall take place at the headquarters of the Company as promptly
as practicable after the satisfaction or waiver (to the extent permitted by law)
of the conditions set forth in Section 7 hereof, or at such other time and place
as the Company may designate by notice to the Investors (such date and time
being referred to herein as the “Closing Date”); provided, however, that if the
Closing Date does not occur on or before September 30, 2020, this Agreement may
be terminated by any Investor, as to such Investor’s obligations hereunder and
without any effect whatsoever on the obligations between the Company and the
other Investors, by written notice to the other parties.

 

4.         Payment for Securities. Payment for the Common Stock shall be
received by the Company from the Investors by wire transfer of immediately
available funds or other means approved by the Company at or prior to the
Closing, at the price of $4.25 per Share. The Company shall deliver or cause its
transfer agent to deliver certificates representing the Shares that each
Investor purchases to each such Investor at the Closing bearing the legend set
forth in Section 10.

 

5.         Representations and Warranties of the Company. Except as otherwise
specifically described in the Company’s Annual Report on Form 10-K for the year
ended December 31, 2019, the Company’s Quarterly Reports on Form 10-Q for the
quarters ended March 31, 2020 and June 30, 2020, and any current reports on Form
8-K filed by the Company subsequent to December 31, 2019 and through the date of
this Agreement with the Securities and Exchange Commission (the “Commission”),
including the information incorporated by reference therein (collectively, the
“Disclosure Package”), the Company hereby represents and warrants to and
covenants with the Investors, as of the date hereof and as of the Closing, that:

 



 

 

 

(a)           Organization, Good Standing and Qualification. The Company is duly
formed and validly existing under the laws of Delaware, with full corporate
power and authority to conduct its business as it is currently being conducted
and to own its assets; and has secured any other material authorizations,
approvals, permits and orders required by law for the conduct by the Company of
its business as it is currently being conducted. Metabolix GmbH and Metabolix
Oilseeds, Inc., the Company’s wholly-owned subsidiaries (the “Subsidiaries”),
are duly formed and validly existing under the laws of Germany and Canada,
respectively, with full corporate power and authority to conduct their
respective businesses as they are currently being conducted and to own their
respective assets; and has secured any other material authorizations, approvals,
permits and orders required by law for the conduct by the Subsidiaries of their
businesses as they are currently being conducted. The Company has no material
subsidiaries other than the Subsidiaries.

 

(b)          Authorization. The Company has all corporate right, power and
authority to enter into this Agreement and to consummate the transactions
contemplated hereby. All corporate action on the part of the Company, its
directors and stockholders necessary for the authorization, execution, delivery
and performance of this Agreement by the Company, the authorization, sale,
issuance and delivery of the Shares contemplated herein and the performance of
the Company’s obligations hereunder has been taken. This Agreement has been duly
executed and delivered by the Company and constitutes the legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms.

 

(c)           Capitalization.

 

(i)                As of the date hereof, the authorized capital stock of the
Company consisted of 5,000,000 shares of preferred stock, none of which were
issued and outstanding, and 60,000,000 shares of Common Stock, 1,982,493 shares
of which were issued and outstanding. The Preferred Stock and the Common Stock
are collectively referred to herein as the “Capital Stock.” All of the issued
and outstanding shares of Capital Stock have been duly authorized, validly
issued and are fully paid and nonassessable. As of August 15, 2020, 2,843,699
shares of Common Stock issuable upon exercise of warrants were outstanding,
options to purchase 322,684 shares of Common Stock were outstanding, and an
additional 19,650 shares of Common Stock were available for issuance under the
Company’s Stock Option and Incentive Plan. Except as set forth in the preceding
sentence and in the Company’s Registration Statement on Form S-3 (Reg. No.
333-237539), as of the date hereof there are no outstanding options, warrants,
rights (including conversion or preemptive rights), agreements, arrangements or
commitments of any character, whether or not contingent, relating to the issued
or unissued Capital Stock of the Company or obligating the Company to issue or
sell any share of Capital Stock of, or other equity interest in, the Company.

 

(ii)              The Shares have been duly authorized and, when issued,
delivered and paid for in the manner set forth in this Agreement, will be
validly issued, fully paid and non-assessable and shall be free and clear of any
encumbrances, preemptive rights or restrictions (other than as provided in this
Agreement or any restrictions on transfer generally imposed under applicable
securities laws).

 



2

 

 

(iii)             No “bad actor” disqualifying event described in Rule
506(d)(1)(i)-(viii) of the Securities Act (a “Disqualification Event”) is
applicable to the Company or, to the Company’s knowledge, any Company Covered
Person, except for a Disqualification Event as to which Rule 506(d)(2)(ii–iv) or
(d)(3), is applicable. For purposes of this Agreement a “Company Covered Person”
means, with respect to the Company as an “issuer” for purposes of Rule 506 of
the Securities Act, any person listed in the first paragraph of Rule 506(d)(1).

 

(iv)             The Company owns all of the issued and outstanding equity
interests of its Subsidiaries.

 

(d)          Consents. The Company is not required to obtain any material
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other person in connection with the execution,
delivery and performance by the Company of this Agreement, other than the
filings that have been made, or will be made, pursuant to the rules and
regulations of The Nasdaq Stock Market LLC (“Nasdaq”), applicable State
Securities Laws and post-sale filings pursuant to applicable federal and State
Securities Laws which the Company undertakes to file or obtain within the
applicable time periods.

 

(e)          Securities Laws. Assuming the accuracy of each Investor’s
representations and warranties set forth in Section 6, no registration under the
Securities Act is required for the offer and sale of the Shares by the Company
to the Investors as contemplated hereby.

 

(f)           Litigation. There is no action, suit, proceeding or investigation
pending or, to the Company’s knowledge, currently threatened in writing against
the Company or any of its directors and officers that questions the validity of
this Agreement or the right of the Company to enter into this Agreement or to
consummate the transactions contemplated hereby. There is no action, suit,
proceeding or investigation pending or, to the Company’s knowledge, currently
threatened in writing against the Company or any subsidiary or any of their
respective directors and officers which would have, either individually or in
the aggregate, a Material Adverse Effect (as defined below).

 

(g)          Filings. The Company has filed all forms, reports and documents
required to be filed by it with the Commission (collectively, the “Company SEC
Reports”). As of the respective dates they were filed (except if amended,
updated or superseded by a filing made by the Company with the Commission prior
to the date of this Agreement, then on the date of such filing), the Company SEC
Reports complied in all material respects with the requirements of the
Securities Act or the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), as the case may be, and the applicable rules and regulations of the
Commission thereunder.

 



3

 

 

(h)         Financial Statements. The consolidated financial statements of the
Company (including any notes thereto) contained in the Disclosure Package (i)
complied as to form in all material respects with the published rules and
regulations of the Commission with respect thereto, (ii) were prepared in
accordance with United States generally accepted accounting principles (“GAAP”)
applied on a consistent basis throughout the periods indicated (except as may be
indicated in the notes thereto or, in the case of unaudited financial
statements, as permitted by Form 10-Q or Form 8-K) and (iii) each presented
fairly, in all material respects, the consolidated financial position of the
Company and its consolidated subsidiaries as of the respective dates thereof and
for the respective periods indicated therein, except as otherwise noted therein
(subject, in the case of unaudited financial statements, to normal and recurring
year-end adjustments which were not and are not expected, individually or in the
aggregate, to have a Material Adverse Effect). The Company has not had any
material disagreement with any of its auditors regarding accounting matters or
policies during any of its past three full fiscal years or during the current
fiscal year-to-date, which disagreements would require disclosure to the
Company’s Board of Directors.

 

(i)            Certain Fees. No brokerage or finder’s fees or commissions are or
will be payable by the Company or any subsidiary of the Company to any broker,
financial advisor or consultant, finder, placement agent, investment banker,
bank or other person with respect to the transactions contemplated by this
Agreement. The Investors shall have no obligation with respect to any fees or
with respect to any claims made by or on behalf of other persons for fees of a
type contemplated in this Section that may be due in connection with the
transactions contemplated by this Agreement.

 

(j)            Acknowledgment Regarding Investors’ Purchase of Securities. The
Company acknowledges and agrees that each of the Investors is acting solely in
the capacity of an arm’s length purchaser with respect to this Agreement and the
transactions contemplated hereby. The Company further acknowledges that no
Investor is acting as a financial advisor or fiduciary of the Company (or in any
similar capacity) with respect to this Agreement and the transactions
contemplated hereby and any advice given by any Investor or any of their
respective representatives or agents in connection with this Agreement and the
transactions contemplated hereby is merely incidental to the Investors’ purchase
of the Shares. The Company further represents to each Investor that the
Company’s decision to enter into this Agreement has been based solely on the
independent evaluation of the transactions contemplated hereby by the Company
and its representatives.

 

(k)         Acknowledgment Regarding Investors’ Trading Activity. Anything in
this Agreement or elsewhere herein to the contrary notwithstanding (except for
Sections 6(a)(iv) and 12 hereof), it is understood and acknowledged by the
Company that: (i) none of the Investors has been asked by the Company to agree,
nor has any Investor agreed, to desist from purchasing or selling, long and/or
short, securities of the Company, or “derivative” securities based on securities
issued by the Company or to hold the Shares for any specified term, (ii) past or
future open market or other transactions by any Investor, specifically
including, without limitation, short sales or “derivative” transactions, before
or after the Closing, may negatively impact the market price of the Company’s
publicly-traded securities, (iii) any Investor, and counter-parties in
“derivative” transactions to which any such Investor is a party, directly or
indirectly, may presently have a “short” position in the Common Stock and (iv)
each Investor shall not be deemed to have any affiliation with or control over
any arm’s length counter-party in any “derivative” transaction. The Company
further understands and acknowledges that, except as otherwise provided by
applicable law or the policies of the Company applicable to directors, officers
and employees of the Company, (y) one or more Investors may engage in hedging
activities at various times during the period that the Shares are outstanding,
and (z) such hedging activities (if any) could reduce the value of the existing
stockholders’ equity interests in the Company at and after the time that the
hedging activities are being conducted. The Company acknowledges that such
aforementioned hedging activities do not constitute a breach of this Agreement.

 



4

 

 

6.         Representations and Warranties of the Investors. As of the date
hereof and as of the Closing, each of the Investors, severally and not jointly,
hereby represents and warrants to and covenants with the Company that:

 

(a)           General.

 

(i)               The Investor has all requisite authority to purchase the
Shares, enter into this Agreement and to perform all the obligations required to
be performed by the Investor hereunder, and such purchase will not contravene
any law, rule or regulation binding on the Investor or any investment guideline
or restriction applicable to the Investor.

 

(ii)              The Investor is acquiring the Shares for its own account and
is not acquiring the Shares as a nominee or agent or otherwise for any other
person.

 

(iii)            The Investor will comply with all applicable laws and
regulations the Investor is required to comply with in connection with the
purchase or sale of Shares in effect in any jurisdiction in which the Investor
purchases or sells Shares and obtain any consent, approval or permission the
Investor is required to obtain in connection with such purchase or sale of
Shares under the laws and regulations of any jurisdiction to which the Investor
is subject or in which the Investor makes such purchases or sales, and the
Company shall have no responsibility therefor.

 

(iv)             Other than consummating the transactions contemplated hereby,
the Investor has not directly or indirectly, nor has any person acting on behalf
of or pursuant to any understanding with such Investor, executed any purchases
or sales, including short sales, of the securities of the Company during the
period commencing as of the time that such Investor first received a term sheet
(written or oral) from the Company or any other person representing the Company
setting forth the material terms of the transactions contemplated hereby and
ending immediately prior to the execution hereof. Notwithstanding the foregoing,
in the case of an Investor that is a multi-managed investment vehicle whereby
separate portfolio managers manage separate portions of such Investor’s assets
and the portfolio managers have no direct knowledge of the investment decisions
made by the portfolio managers managing other portions of such Investor’s
assets, the representation set forth above shall only apply with respect to the
portion of assets managed by the portfolio manager that made the investment
decision to purchase the Shares covered by this Agreement. Other than to other
persons party to this Agreement, such Investor has maintained the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction).
Notwithstanding the foregoing, for avoidance of doubt, nothing contained herein
shall constitute a representation or warranty, or preclude any actions, with
respect to the identification of the availability of, or securing of, available
shares to borrow in order to effect short sales or similar transactions in the
future.

 

5

 



(b)          Information Concerning the Company.

 

(i)              The Investor understands and accepts that the purchase of the
Shares involves various risks. The Investor represents that it is able to bear a
complete loss of its investment in the Shares.

 

(ii)              The Investor confirms that it is not relying on any
communication (written or oral) of the Company or any of its affiliates, as
investment advice or as a recommendation to purchase the Shares. It is
understood that information and explanations related to the terms and conditions
of the Shares provided by the Company or any of its affiliates shall not be
considered investment advice or a recommendation to purchase the Shares, and
that neither the Company nor any of its affiliates is acting or has acted as an
advisor to the Investor in deciding to invest in the Shares. The Investor
acknowledges that neither the Company nor any of its affiliates has made any
representation regarding the proper characterization of the Shares for purposes
of determining the Investor’s authority to invest in the Shares.

 

(iii)             The Investor acknowledges that it has had the opportunity to
review this Agreement (including all exhibits and schedules hereto) and the
Disclosure Package and has been afforded (A) the opportunity to ask such
questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Shares and the merits and risks of investing in the Shares; (B)
access to information about the Company and its financial condition, results of
operations, business, properties, management and prospects sufficient to enable
it to evaluate its investment; and (C) the opportunity to obtain such additional
information that the Company possesses or can acquire without unreasonable
effort or expense that is necessary to make an informed investment decision with
respect to the investment.

 

(iv)             The Investor understands that, unless the Investor notifies the
Company in writing to the contrary at or before the Closing, each of the
Investor’s representations and warranties contained in this Agreement will be
deemed to have been reaffirmed and confirmed as of the Closing, taking into
account all information received by the Investor.

 

(v)              The Investor understands that no federal or state agency has
passed upon the merits or risks of an investment in the Shares or made any
finding or determination concerning the fairness or advisability of this
investment.

 

(vi)            The Investor is not purchasing the Shares as a result of any
advertisement, article, notice or other communication regarding the Shares
published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
solicitation or general advertisement.

 

(c)           Non-reliance.

 

(i)                The Investor represents that it is not relying on (and will
not at any time rely on) any communication (written or oral) of the Company, as
investment advice or as a recommendation to purchase the Shares, it being
understood that information and explanations related to the terms and conditions
of the Shares shall not be considered investment advice or a recommendation to
purchase the Shares.

 

6

 



 

(ii)            Except as expressly provided herein, the Investor confirms that
the Company has not (A) given any guarantee or representation as to the
potential success, return, effect or benefit (either legal, regulatory, tax,
financial, accounting or otherwise) an of investment in the Shares or (B) made
any representation to the Investor regarding the legality of an investment in
the Securities under applicable legal investment or similar laws or regulations.
In deciding to purchase the Shares, the Investor is not relying on the advice or
recommendations of the Company and the Investor has made its own independent
decision that the investment in the Shares is suitable and appropriate for the
Investor.

 

(d)           Status of Investor.

 

(i)               The Investor has such knowledge, sophistication, skill and
experience in business, financial and investment matters that the Investor is
capable of evaluating the merits and risks of an investment in the Shares, and
has so evaluated the merits and risks of such investment. With the assistance of
the Investor’s own professional advisors, to the extent that the Investor has
deemed appropriate, the Investor has made its own legal, tax, accounting and
financial evaluation of the merits and risks of an investment in the Shares and
the consequences of this Agreement. The Investor has considered the suitability
of the Shares as an investment in light of its own circumstances and financial
condition and the Investor is able to bear the risks associated with an
investment in the Shares and its authority to invest in the Shares.

 

(ii)              At the time the Investor was offered the Shares, the Investor
was, and as of the date hereof the Investor is, and on the Closing Date, the
Investor will be either (A) a “qualified institutional buyer” as defined in Rule
144A(a) under the Securities Act or (B) an “accredited investor” as defined in
as defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7), or (a)(8) under the
Securities Act, and not required to be registered as a broker-dealer under
Section 15 of the Exchange Act. The Investor agrees to furnish any additional
information reasonably requested by the Company or any of its affiliates to
assure compliance with applicable U.S. federal and State Securities Laws in
connection with the purchase and sale of the Shares.

 

(iii)             The Investor hereby represents that neither it nor any of its
Rule 506(d) Related Parties is a “bad actor” within the meaning of Rule 506(d)
of the Securities Act. For purposes of this Agreement a “Rule 506(d) Related
Party” means a person or entity covered by the “Bad Actor disqualification”
provision of Rule 506(d) of the Securities Act.

 

(e)           Restrictions on Transfer or Sale of Securities.

 

(i)               The Investor is acquiring the Shares solely for the Investor’s
own beneficial account, for investment purposes, and not with a view to, or for
resale in connection with, any distribution of the Shares, has no present
intention of distributing any of such Shares in violation of the Securities Act
or any applicable State Securities Laws and has no direct or indirect
arrangement or understandings with any other persons to distribute or regarding
the distribution of such Shares in violation of the Securities Act or any
applicable State Securities Laws (this representation and warranty not limiting
such Investor’s right to sell the Shares pursuant to the Registration Statement
(as defined below) or otherwise in compliance with applicable federal law and
State Securities Laws). The Investor understands that the Shares have not been
registered under the Securities Act or any State Securities Laws by reason of
specific exemptions under the provisions thereof which depend in part upon the
investment intent of the Investor and of the other representations made by the
Investor in this Agreement. The Investor understands that the Company is relying
upon the representations and agreements contained in this Agreement for the
purpose of determining whether this transaction meets the requirements for such
exemptions.

 



7

 

 

(ii)              The Investor understands that the Shares are “restricted
securities” under applicable federal securities laws and that the Securities Act
and the rules of the Commission provide in substance that the Investor may
dispose of the Shares only pursuant to an effective registration statement under
the Securities Act or an exemption therefrom such as the exemption and safe
harbor provided under Rule 144 of the Securities Act.

 

(iii)             The Investor agrees that the Investor will not sell, assign,
pledge, give, transfer or otherwise dispose of the Shares or any interest
therein, or make any offer or attempt to do any of the foregoing, except
pursuant to a registration of the Shares under the Securities Act or in a
transaction which is exempt from the registration provisions of the Securities
Act such as the exemption and safe harbor provided under Rule 144 of the
Securities Act; that the certificates representing the Shares will bear a legend
making reference to the foregoing restrictions; and that the Company and its
affiliates and transfer agent shall not be required to give effect to any
purported transfer of such Shares except upon compliance with the foregoing
restrictions. The Company acknowledges and agrees that an Investor may from time
to time pledge pursuant to a bona fide margin agreement with a registered
broker-dealer or grant a security interest in some or all of the Shares to a
financial institution that is an “accredited investor” as defined in Rule 501(a)
under the Securities Act and who agrees to be bound by the provisions of this
Agreement and, if required under the terms of such arrangement, such Purchaser
may transfer pledged or secured Shares to the pledgees or secured parties. Such
a pledge or transfer would not be subject to approval of the Company and no
legal opinion of legal counsel of the pledgee, secured party or pledgor shall be
required in connection therewith. Further, no notice shall be required of such
pledge.

 

7.         Conditions to Obligations of the Investor and the Company. The
obligations of the Investors to purchase and pay for the Shares and of the
Company to sell the Shares are subject to the satisfaction at or prior to the
Closing of the following conditions precedent:

 

(a)           Solely in the case of the Investors:

 

(i)              The representations and warranties of the Company contained in
Section 5 hereof shall be true and correct as of the Closing in all material
respects with the same effect as though such representations and warranties had
been made as of the Closing.

 

(ii)              No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered or promulgated by any court or
governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.

 



8

 

 

(iii)             Between the date of this Agreement and the Closing Date, there
shall not have been a Material Adverse Effect. For purposes of this Agreement, a
“Material Adverse Effect” means any event, change, violation, inaccuracy,
circumstance or effect that, individually or in the aggregate, has had or would
reasonably be expected to have a material adverse effect on, or result in a
material adverse change in, as the case may be, the business, operations,
properties, condition (financial or otherwise), assets, liabilities or results
of operations of the Company, except for any such events, changes, violations,
inaccuracies, circumstances or effects resulting from (w) any changes in general
economic, regulatory or political conditions, (x) any changes or events
generally affecting the industry in which the Company operates, (y) any adverse
change or effect that is caused by the announcement of the transactions
contemplated by this Agreement, or (z) any violations or other matters arising
from changes in law or GAAP; unless in any such instance such change or effect
described in (w), (x) or (z) impacts the Company in a materially
disproportionate manner relative to a preponderance of the other similar
entities impacted by such change.

 

.

 

(b)           Solely in the case of the Company:

 

(i)               The representations and warranties of the Investors contained
in Section 6 hereof shall be true and correct as of the Closing in all material
respects with the same effect as though such representations and warranties had
been made as of the Closing.

 

(ii)              No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered or promulgated by any court or
governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.

 

8.         Covenants of the Company.

 

(a)          The Company hereby agrees to use reasonable best efforts (i) to
maintain the listing or quotation of the Common Stock on the Nasdaq Capital
Market (or such other trading market that the Company applies to have the Common
Stock traded on), and (ii) as promptly as practicable following the Closing
Date, to secure the listing of the Common Shares on such trading market.

 

(b)          The Company shall file a Current Report on Form 8-K and press
release disclosing the material terms of the transactions contemplated hereby.
The Company shall, prior to such filing, furnish to the Investors for review a
copy of such Form 8-K and press release. Such press release will be issued prior
to market open on the business day following the date of execution of this
Agreement and the Form-8-K will be filed within the time prescribed by the
regulations of the Commission.

 

(c)          The Company shall use its reasonable best efforts to timely file
(or obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed by the Company after the date hereof
pursuant to the Exchange Act. For so long as any Investor holds unregistered
Shares, if the Company is not required to file reports pursuant to the Exchange
Act, it will prepare and furnish to such Investor and make publicly available in
accordance with Rule 144(c) such information as is required for such Investor to
sell the Shares under Rule 144.

 

9

 



 

9.         Registration Rights.

 

(a)          Shelf Registration.

 

(i)               At the request of the holders of at least a majority of the
Registrable Shares (the “Majority Investors”), the Company shall use
commercially reasonable efforts to file no later than 60 calendar days after the
Closing Date (the “Filing Date”) a registration statement covering the resale of
the Shares (the “Registrable Shares”) with the Commission for an offering to be
made on a continuous basis pursuant to Rule 415, or if Rule 415 is not available
for offers and sales of the Registrable Shares, by such other means of
distribution of Registrable Shares as the Majority Investors may reasonably
specify (the “Initial Registration Statement”). The Initial Registration
Statement shall be on Form S-3 (except if the Company is ineligible to register
for resale the Registrable Shares on Form S-3, in which case such registration
shall be on another appropriate form).

 

(ii)              The Company shall use commercially reasonable efforts to
effect the registration (including a declaration of effectiveness thereof by the
Commission) and applicable qualifications or compliances (including, without
limitation, the execution of any required undertaking to file post-effective
amendments, appropriate qualifications or exemptions under applicable State
Securities Laws and appropriate compliance with applicable securities laws,
requirements or regulations) as promptly as practicable after the filing of the
Initial Registration Statement, but in any event prior to the date which is 90
days after the Filing Date (the “Effectiveness Date”). The Company shall, within
two (2) business days after the Effectiveness Date, file a final prospectus with
the Commission as required by Rule 424 under the Securities Act.

 

(iii)             In the event that all of the Registrable Shares cannot, as a
result of the rules and regulations of the Commission, be registered for resale
as a secondary offering on a single registration statement, the Company agrees
to promptly (i) inform the Investors thereof, (ii) use commercially reasonable
efforts to file amendments to the Initial Registration Statement as required by
the Commission and/or (iii) withdraw the Initial Registration Statement and use
commercially reasonable efforts to file a new registration statement (a “New
Registration Statement”), in either case covering the maximum number of
Registrable Shares permitted to be registered by the Commission, on Form S-3 or,
if the Company is ineligible to register for resale the Registrable Shares on
Form S-3, such other form available to register for resale the Registrable
Shares as a secondary offering; provided, however, that prior to filing such
amendment or New Registration Statement, the Company shall be obligated to use
commercially reasonable efforts to advocate with the Commission for the
registration of all of the Registrable Shares. In the event the Company amends
the Initial Registration Statement or files a New Registration Statement, as the
case may be, under clauses (ii) or (iii) above, the Company will use
commercially reasonable efforts to file with the Commission, as promptly as
practicable, one or more registration statements on Form S-3 or, if the Company
is ineligible to register for resale the Registrable Shares on Form S-3, such
other form available to register for resale those Registrable Shares that were
not registered for resale on the Initial Registration Statement, as amended, or
the New Registration Statement (the “Remainder Registration Statements” and,
collectively with the Initial Registration Statement and the New Registration
Statement, the “Registration Statements”).

 



10

 

 

(iv)             Notwithstanding any other provision of this Agreement, if the
Commission limits the number of Registrable Shares permitted to be registered on
a particular Registration Statement (and notwithstanding that the Company used
diligent efforts to advocate with the Commission for the registration of all or
a greater number of Registrable Shares), unless otherwise directed in writing by
a holder as to its Registrable Shares, the number of Registrable Shares to be
registered on such Registration Statement will be reduced as follows:

 

(1)First, the Company shall reduce or eliminate any securities to be included
other than Registrable Shares;

 

(2)Second, the Company shall reduce Registrable Shares (applied to the Investors
on a pro rata basis based on the total number of unregistered Registrable Shares
held by such Investors).

 

In the event of a cutback hereunder, the Company shall give the Investors at
least three (3) business days prior written notice along with the calculations
as to such Investor’s allotment.

 

(b)         All expenses incurred by the Company in complying with Section 9(a)
hereof, including, without limitation, all registration, qualification and
filing fees, printing expenses, escrow fees, fees and expenses of counsel for
the Company, blue sky fees and expenses and the expense of any special audits
incident to or required by any such registration (but excluding the fees of
legal counsel for any Investor or holder of Registrable Shares) shall be borne
by the Company. All selling commissions applicable to the sale of Registrable
Shares and all fees and expenses of legal counsel for any Investor or holder of
Registrable Shares related to the registration and sale of the Registrable
Shares shall be borne by the Investor or holder of Registrable Shares incurring
such commissions, fees or expenses.

 

(c)           In the case of the registration, qualification, exemption or
compliance effected by the Company pursuant to this Agreement, the Company
shall, upon reasonable request, inform the Investors as to the status of such
registration, qualification, exemption and compliance. At its expense the
Company shall:

 

(i)               except for such times as the Company is permitted hereunder to
suspend the use of the prospectus forming part of a Registration Statement, use
its commercially reasonable efforts to keep such registration, and any
qualification, exemption or compliance under State Securities Laws which the
Company determines to obtain, continuously effective with respect to the
Investors, and to keep the applicable Registration Statement effective until the
later of (A) two (2) years from the Closing Date, (B) the date by which all the
Registrable Shares may be sold without volume or manner of sale restrictions
which may be applicable to affiliates under Rule 144, or (C) the date on which
all of the Registrable Shares are sold. The period of time during which the
Company is required hereunder to keep a Registration Statement effective is
referred to herein as the “Registration Period”;

 

(ii)               advise the Investors within five (5) business days:

 

(1)when a Registration Statement or any amendment thereto has been filed with
the Commission and when such Registration Statement or any post-effective
amendment thereto has become effective;

 



11

 

 

(2)of any request by the Commission for amendments or supplements to any
Registration Statement or the prospectus included therein or for additional
information;

 

(3)of the issuance by the Commission of any stop order suspending the
effectiveness of any Registration Statement or, to the Company’s knowledge, the
initiation of any proceedings for such purpose;

 

(4)of the receipt by the Company of any notification with respect to the
suspension of the qualification of the Registrable Shares included therein for
sale in any jurisdiction or, to the Company’s knowledge, the initiation or
threatening of any proceeding for such purpose; and

 

(5)subject to the provisions this Agreement, of the occurrence of any event that
requires the making of any changes in any Registration Statement or prospectus
so that, as of such date, the statements therein are not misleading and do not
omit to state a material fact required to be stated therein or necessary to make
the statements therein (in the case of a prospectus, in the light of the
circumstances under which they were made) not misleading;

 

(iii)             use its commercially reasonable efforts to obtain the
withdrawal of any order suspending the effectiveness of any Registration
Statement as soon as reasonably practicable;

 

(iv)             if an Investor so requests in writing, promptly furnish to the
Investor, without charge, at least one copy of each Registration Statement and
each post-effective amendment thereto, including financial statements and
schedules, and, if explicitly requested, all exhibits in the form filed with the
Commission;

 

(v)              during the Registration Period, promptly deliver to each
Investor, without charge, as many copies of each prospectus included in a
Registration Statement and any amendment or supplement thereto as the Investor
may reasonably request in writing; and the Company consents to the use,
consistent with the provisions hereof, of the prospectus or any amendment or
supplement thereto by the Investor of Registrable Shares in connection with the
offering and sale of the Registrable Shares covered by a prospectus or any
amendment or supplement thereto;

 

(vi)             during the Registration Period, if an Investor so requests in
writing, deliver to the Investor, without charge, (i) one copy of the following
documents, other than those documents available via the Commission’s EDGAR
system: (A) its annual report on Form 10-K (or similar form), (B) its definitive
proxy statement with respect to its annual meeting of stockholders, (C) each of
its quarterly reports on Form 10-Q, and (D) a copy of each full Registration
Statement (the foregoing, in each case, excluding exhibits); and (ii) if
explicitly requested, all exhibits excluded by the parenthetical to the
immediately preceding clause (D); provided, that the Company shall have no
obligation to provide any document pursuant to this clause that is available on
the Commission’s EDGAR system;

 



12

 

 

(vii)           prior to any public offering of Registrable Shares pursuant to
any Registration Statement, promptly take such actions as may be necessary to
register or qualify or obtain an exemption for offer and sale under State
Securities Laws of such United States jurisdictions as an Investor reasonably
request in writing; provided that the Company shall not for any such purpose be
required to qualify generally to transact business as a foreign corporation in
any jurisdiction where it is not so qualified or to consent to general service
of process in any such jurisdiction, and do any and all other acts or things
reasonably necessary or advisable to enable the offer and sale in such
jurisdictions of the Registrable Shares covered by any such Registration
Statement;

 

(viii)           upon the occurrence of any event contemplated by Section
9(c)(ii)(5) above, except for such times as the Company is permitted hereunder
to suspend the use of a prospectus forming part of a Registration Statement, and
taking into account the Company’s good faith assessment of any adverse
consequences to the Company and its stockholders of the premature disclosure of
such event, the Company shall use its commercially reasonable efforts to prepare
a post-effective amendment to such Registration Statement or a supplement to the
related prospectus, or file any other required document so that, as thereafter
delivered to purchasers of the Registrable Shares included therein, such
prospectus will not include any untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading;

 

(ix)              otherwise use its commercially reasonable efforts to comply in
all material respects with all applicable rules and regulations of the
Commission which could affect the sale of the Registrable Shares;

 

(x)               use its commercially reasonable efforts to cause all
Registrable Shares to be listed on each securities exchange or market, if any,
on which equity securities issued by the Company have been listed; and

 

(xi)             cooperate with any broker-dealer through which an Investor
proposes to resell its Registrable Shares in such broker-dealer’s filing with
the FINRA Corporate Financing Department pursuant to FINRA Rule 5110, as
requested by any such Investor.

 

(d)          No Investor shall have the right to take any action to restrain,
enjoin or otherwise delay any registration pursuant to Section 9(a) hereof as a
result of any controversy that may arise with respect to the interpretation or
implementation of this Agreement.

 



13

 

 

 

(e)          Indemnification.

 

(i)               To the extent permitted by law, the Company shall indemnify
each Investor and each person controlling such Investor within the meaning of
Section 15 of the Securities Act, with respect to which any registration that
has been effected pursuant to this Agreement, against all claims, losses,
damages and liabilities (or action in respect thereof), including any of the
foregoing incurred in settlement of any litigation, commenced or threatened
(subject to Section 9(e)(iii) below), arising out of or based on any untrue
statement (or alleged untrue statement) of a material fact contained in any
Registration Statement, prospectus, any amendment or supplement thereof, or
other document incident to any registration, qualification or compliance or
based on any omission (or alleged omission) to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, in light of the circumstances in which they were made, or any
violation by the Company of any rule or regulation promulgated by the Securities
Act applicable to the Company and relating to any action or inaction required of
the Company in connection with any such registration, qualification or
compliance, and will reimburse each Investor and each person controlling such
Investor, for reasonable legal and other out-of-pocket expenses reasonably
incurred in connection with investigating or defending any such claim, loss,
damage, liability or action as incurred; provided that the Company will not be
liable in any such case to the extent that any untrue statement or omission or
allegation thereof is made in reliance upon and in conformity with written
information furnished to the Company by or on behalf of such Investor for use in
preparation of any Registration Statement, prospectus, amendment or supplement;
provided however, that the Company will not be liable in any such case where the
claim, loss, damage or liability arises out of the failure of such Investor to
comply with the covenants and agreements contained in this Agreement respecting
sales of Registrable Shares, and except that the foregoing indemnity agreement
is subject to the condition that, insofar as it relates to any such untrue
statement or alleged untrue statement or omission or alleged omission made in
any preliminary prospectus but eliminated or remedied in the amended prospectus
on file with the Commission at the time any Registration Statement becomes
effective or in an amended prospectus filed with the Commission pursuant to Rule
424(b) which meets the requirements of Section 10(a) of the Securities Act
(each, a “Final Prospectus”), such indemnity shall not inure to the benefit of
the Investor or any such controlling person, if a copy of a Final Prospectus
furnished by the Company to the Investor for delivery was not furnished to the
person or entity asserting the loss, liability, claim or damage at or prior to
the time such furnishing is required by the Securities Act and a Final
Prospectus would have cured the defect giving rise to such loss, liability,
claim or damage.

 

(ii)              Each Investor will, severally and not jointly, indemnify the
Company, each of its directors and officers, and each person who controls the
Company within the meaning of Section 15 of the Securities Act, against all
claims, losses, damages and liabilities (or actions in respect thereof),
including any of the foregoing incurred in settlement of any litigation,
commenced or threatened (subject to Section 9(e)(iii) below), arising out of or
based on any untrue statement (or alleged untrue statement) of a material fact
contained in any Registration Statement, prospectus, any amendment or supplement
thereof, or other document incident to any such registration, or based on any
omission (or alleged omission) to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, in
light of the circumstances in which they were made, and will reimburse the
Company, such directors and officers, and each person controlling the Company
for reasonable legal and any other expenses reasonably incurred in connection
with investigating or defending any such claim, loss, damage, liability or
action as incurred, in each case to the extent, but only to the extent, that
such untrue statement or omission or allegation thereof is made in reliance upon
and in conformity with written information furnished to the Company by or on
behalf of such Investor for use in preparation of any Registration Statement,
prospectus, amendment or supplement. Notwithstanding the foregoing, the maximum
liability of the Investor under this section shall be limited to the proceeds
received by the Investor from the sale of Registrable Shares.

 



14

 

 

(iii)             Each party entitled to indemnification under this Section 9(e)
(the “Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party (at its expense) to assume the defense of any such
claim or any litigation resulting therefrom, provided that counsel for the
Indemnifying Party, who shall conduct the defense of such claim or litigation,
shall be approved by the Indemnified Party (whose approval shall not
unreasonably be withheld, conditioned or delayed), and the Indemnified Party may
participate in such defense at such Indemnified Party’s expense, and provided
further that the failure of any Indemnified Party to give notice as provided
herein shall not relieve the Indemnifying Party of its obligations under this
Agreement, unless such failure is materially prejudicial to the Indemnifying
Party in defending such claim or litigation. An Indemnifying Party shall not be
liable for any settlement of an action or claim effected without its written
consent (which consent shall not be unreasonably withheld, conditioned or
delayed). No Indemnifying Party, in its defense of any such claim or litigation,
shall, except with the consent of each Indemnified Party (which consent shall
not be unreasonably withheld, conditioned or delayed), consent to entry of any
judgment or enter into any settlement which does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such Indemnified Party
of a release from all liability in respect to such claim or litigation.

 

(iv)             If the indemnification provided for in this Section 9(e) is
held by a court of competent jurisdiction to be unavailable to an Indemnified
Party with respect to any loss, liability, claim, damage or expense referred to
therein, then the Indemnifying Party, in lieu of indemnifying such Indemnified
Party thereunder, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such loss, liability, claim, damage or expense
in such proportion as is appropriate to reflect the relative fault of the
Indemnifying Party on the one hand and of the Indemnified Party on the other in
connection with the statements or omissions which resulted in such loss,
liability, claim, damage or expense as well as any other relevant equitable
considerations. The relative fault of the Indemnifying Party and of the
Indemnified Party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the
Indemnifying Party or by the Indemnified Party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The parties hereto agree that it would not be just and
equitable if contribution pursuant to this Section 9(e) were determined by pro
rata allocation or by any other method of allocation that does not take into
account the equitable considerations referred to in the immediately preceding
paragraph. Notwithstanding the provisions of this Section 9(e), no Investor
shall be required to contribute pursuant to this Section 9(e), in the aggregate,
any amount in excess of the amount by which the net proceeds actually received
by such Investor from the sale of the Registrable Shares exceeds the amount of
any damages that such Investor has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission.

 

(f)           Disclosure, Etc.

 

(i)               Not less than five (5) business days prior to the filing of
each Registration Statement, the Company shall furnish to each Investor copies
of such Registration Statement and all exhibits being filed therewith, and shall
consider in good faith the reasonable comments of such Investor. Notwithstanding
the foregoing sentence, the Company shall not be obligated to provide the
Investors advance copies of any universal shelf registration statement
registering securities in addition to those required hereunder. Each Investor
agrees that, upon receipt of any notice from the Company of the happening of any
event requiring the preparation of a supplement or amendment to a prospectus
relating to Registrable Shares so that, as thereafter delivered to the Investor,
such prospectus shall not contain an untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein not misleading, the Investor will forthwith discontinue
disposition of Registrable Shares pursuant to a Registration Statement and
prospectus contemplated by Section 9(a) until its receipt of copies of the
supplemented or amended prospectus from the Company and, if so directed by the
Company, the Investor shall deliver to the Company all copies, other than
permanent file copies then in the Investor’s possession, of the prospectus
covering such Registrable Shares current at the time of receipt of such notice.

 



15

 

 

(ii)              Each Investor shall suspend, upon request of the Company, any
disposition of Registrable Shares pursuant to any Registration Statement and
prospectus contemplated by Section 9(a) during the occurrence or existence of
any pending corporate development with respect to the Company that the Board of
Directors of the Company believes in good faith may be material and that, in the
determination of the Board of Directors of the Company, makes it not in the best
interest of the Company to allow continued availability of a Registration
Statement or prospectus. The Company shall be entitled to exercise its right
under this paragraph to suspend the availability of a Registration Statement and
prospectus for a period not to exceed 60 calendar days (which need not be
consecutive days) in any 12-month period.

 

(iii)             Upon the occurrence of any event contemplated by Section 3(d),
as promptly as reasonably possible under the circumstances taking into account
the Company’s good faith assessment of any adverse consequences to the Company
and its stockholders of the premature disclosure of such event, prepare a
supplement or amendment, including a post-effective amendment, to a Registration
Statement or a supplement to the related prospectus or any document incorporated
or deemed to be incorporated therein by reference, and file any other required
document so that, as thereafter delivered, neither a Registration Statement nor
such prospectus will contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading. The Company will use its best efforts to ensure that the use of
the prospectus may be resumed as promptly as is practicable. The Company shall
be entitled to exercise its right under this Section 9(f) to suspend the
availability of a Registration Statement and prospectus for a period not to
exceed 60 calendar days (which need not be consecutive days) in any 12-month
period.

 

(iv)             As a condition to the inclusion of its Registrable Shares, the
Investor shall furnish to the Company such information regarding the Investor
and the distribution proposed by the Investor as the Company may reasonably
request in writing, including completing a Registration Statement Questionnaire
in the form provided by the Company, or as shall be required in connection with
any registration referred to in this Section 9.

 

(v)              Each Investor hereby covenants with the Company (i) not to make
any sale of the Registrable Shares without effectively causing the prospectus
delivery requirements under the Securities Act to be satisfied (unless such sale
is pursuant to Rule 144).

 



16

 

 

(vi)             Each Investor agrees not to take any action with respect to any
distribution deemed to be made pursuant to a Registration Statement which would
constitute a violation of Regulation M under the Exchange Act or any other
applicable rule, regulation or law.

 

(vii)            At the end of the Registration Period, each Investor shall
discontinue sales of shares pursuant to any Registration Statement upon receipt
of notice from the Company of its intention to remove from registration the
shares covered by any such Registration Statement which remain unsold, and the
Investor shall notify the Company of the number of shares registered which
remain unsold immediately upon receipt of such notice from the Company.

 

(g)         The rights to cause the Company to register Registrable Shares
granted to the Investors by the Company under Section 9(a) may be assigned by an
Investor in connection with a transfer by such Investor of all or a portion of
its Registrable Shares, provided, however, that the Investor must give the
Company at least 10 days prior notice of such transfer for such transfer to be
reflected in the Registration Statement or any amendment thereto and that (i)
such transfer may otherwise be effected in accordance with applicable securities
laws; (ii) such Investor gives prior written notice to the Company at least 10
days prior to the transfer; and (iii) such transferee agrees to comply with the
terms and provisions of this Agreement, and such transfer is otherwise in
compliance with this Agreement. Except as specifically permitted by this Section
9(g), the rights of an Investor with respect to Registrable Shares as set out
herein shall not be transferable to any other person, and any attempted transfer
shall cause all rights of such Investor therein to be forfeited.

 

(h)         The rights of an Investor under any provision of this Section 9 may
be waived (either generally or in a particular instance, either retroactively or
prospectively and either for a specified period of time or indefinitely) or
amended by an instrument in writing signed by such Investor.

 

10.          Legend. At the Closing, the certificates representing the Shares
sold pursuant to this Agreement will be imprinted with a legend in substantially
the following form:

 

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A
FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a)
UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.

 



17

 

 

provided, that the Company shall (a) cause such legend to be promptly removed
once a registration statement covering the resale of any Shares is effective
under the Securities Act or if such legend is no longer required under
applicable law and (b) in connection with any sale under Rule 144, promptly (and
in any event within five (5) business days after receipt by the Company of a
request therefor accompanied by all reasonably required documentation) deliver,
or cause to be delivered, to the Investors new certificate(s) representing such
Shares that are free from all restrictive and other legends or, at the request
of an Investor, via DWAC transfer to such Investor’s account.

 

11.           Replacement of Shares. If any certificate or instrument evidencing
any Shares is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof (in the case of mutilation), or in lieu of and substitution therefor, a
new certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction. The applicant
for a new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs (including customary indemnity) associated with the
issuance of such replacement Shares.

 

12.          Certain Transactions. Each Investor, severally and not jointly,
covenants that neither it, nor any affiliate acting on its behalf or pursuant to
any understanding with it will execute any purchases or sales, including short
sales, of any of the Company’s securities during the period commencing with the
execution of this Agreement and ending at such time that the transactions
contemplated by this Agreement are first publicly announced pursuant to the
initial press release as described in Section 8(b).

 

13.           Expenses. The parties hereto shall pay their own costs and
expenses in connection herewith; provided that, subject to the consummation of
the transactions contemplated hereby, the Company shall reimburse the Investors
upon demand for up to $50,000 of reasonable out-of-pocket expenses incurred by
the Investors, including without limitation reimbursement of reasonable
attorneys’ fees, in connection with the negotiation and execution of this
Agreement and the consummation of the transactions contemplated hereby.

 

14.          Waiver, Amendment. Neither this Agreement nor any provisions hereof
shall be amended, waived, discharged or terminated except by an instrument in
writing signed, in the case of an amendment, by the Company and Investors
holding not less than a majority of the Registrable Shares affected by such
amendment or, in the case of a waiver, discharge or termination, by the party
against whom such waiver, discharge or termination is sought.

 

15.          Assignability. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investors holding not less than a
majority of the Registrable Shares. Any Investor may assign any or all of its
rights under this Agreement to any person to whom such Investor assigns or
transfers any Shares; provided that such transferee agrees in writing to be
bound, with respect to the transferred Shares, by the provisions of this
Agreement that apply to the “Investors.” Additionally, at any time prior to the
Closing, any Investor may allocate any portion of his, her or its Common Stock
being purchased hereunder to a third party reasonably acceptable to the Company
(an “Additional Investor”), provided that such Additional Investor executes a
counterpart signature page to this Agreement becoming an Investor hereunder in
all respects, including without limitation making the representations and
warranties in Section 6 of this Agreement. In the event an Additional Investor
becomes a party to this Agreement, Schedule I to this Agreement shall be updated
automatically without the need for an amendment to this Agreement.

 



18

 

 

16.           Waiver of Jury Trial. EACH OF THE COMPANY AND THE INVESTORS
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY LEGAL
PROCEEDING ARISING OUT OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 

17.           Submission to Jurisdiction. With respect to any suit, action or
proceeding relating to any offers, purchases or sales of the Shares by the
Investors (“Proceedings”), each of the Company and the Investors irrevocably
submits to the jurisdiction of the federal or state courts located in the State
of Delaware, which submission shall be exclusive unless none of such courts has
lawful jurisdiction over such Proceedings.

 

18.           Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware.

 

19.           Section and Other Headings. The section and other headings
contained in this Agreement are for reference purposes only and shall not affect
the meaning or interpretation of this Agreement.

 

20.          Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which together shall be deemed to be one and the same
agreement.

 

21.           Notices. All notices and other communications provided for herein
shall be in writing and shall be deemed to have been duly given if delivered
personally or sent by registered or certified mail, return receipt requested,
postage prepaid to the following addresses (or such other address as either
party shall have specified by notice in writing to the other):

 

If to the Company:

Yield10 Bioscience, Inc.

19 Presidential Way

Woburn, Massachusetts 01801

Attention: Oliver Peoples, CEO

Email: peoples@Yield10Bioscience.com

      With a copy (which shall not constitute notice) to:      

Megan N. Gates, Esq.

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

One Financial Center

Boston, Massachusetts 02111

Attention: Megan N. Gates

Email: mgates@mintz.com

    If to any Investor: The address specified in Schedule I for notices to such
Investor

 



19

 

 

22.          Binding Effect. The provisions of this Agreement shall be binding
upon and accrue to the benefit of the parties hereto and their respective heirs,
legal representatives, successors and assigns.

 

23.           Survival. All representations, warranties and covenants contained
in this Agreement shall survive the Closing.

 

24.           Notification of Changes. Each of the Company and the Investors
hereby covenants and agrees to notify the other upon the occurrence of any event
prior to the Closing which would cause any representation, warranty, or covenant
of such party contained in this Agreement to be false or incorrect.

 

25.          Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction.

 

26.           Independent Nature of Investors’ Obligations and Rights. The
obligations of each Investor under this Agreement are several and not joint with
the obligations of any other Investor, and no Investor shall be responsible in
any way for the performance or non-performance of the obligations of any other
Investor under this Agreement. Nothing contained herein, and no action taken by
any Investor pursuant hereto, shall be deemed to constitute the Investors as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Investors are in any way acting in concert or as a
group with respect to such obligations or the transactions contemplated hereby.
Each Investor shall be entitled to independently protect and enforce its rights,
including, without limitation, the rights arising out of this Agreement, and it
shall not be necessary for any other Investor to be joined as an additional
party in any proceeding for such purpose. Each Investor has had the opportunity
to be represented by its own separate legal counsel in its review and
negotiation of this Agreement (including the exhibits and schedules hereto).
Except as expressly contemplated by this Agreement, the Company has elected to
provide all Investors with the same terms and Agreement for the convenience of
the Company and not because it was required or requested to do so by any of the
Investors.

 



20

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.

 

  YIELD10 BIOSCIENCE, INC.       By: /s/ Oliver P. Peoples   Name: Oliver P.
Peoples   Title: President and CEO

 





 

 

  INVESTORS:       Jack W. Schuler       /s/ Jack W. Schuler   Name:  Jack W.
Schuler       SCHULER GRANDCHILDREN LLC       By: /s/ George Schuler   Name:
George Schuler   Title: Manager       Tino Hans Schuler Trust       By: /s/ Tino
Schuler   Name: Tino Schuler   Title: Trustee       Tanya Eva Schuler Trust    
  By: /s/ Tanya Sharman   Name: Tanya Sharman   Title: Trustee       Therese
Heidi Schuler Trust       By: /s/ George Schuler   Name: George Schuler   Title:
Trustee

 





 

 

SCHEDULE I

 

Investor  Number of
Shares   Price per
Share   Aggregate
Purchase
Price  Jack W. Schuler   186,450   $4.25   $792,412.50  Tino Hans Schuler Trust 
 60,000   $4.25   $255,000  Tanya Eva Schuler Trust   60,000   $4.25   $255,000 
Therese Heidi Schuler Trust   60,000   $4.25   $255,000  Schuler Grandchildren
LLC   30,000   $4.25   $127,500                   Total   396,450       
$1,684,912.50 

 





 